Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/28/2022 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Origasa (JP2003097487A).
Claim 1:  Origasa discloses a compressor device (Figs. 1-2) comprising a housing (1); a rotating group with a shaft (21) and a compressor wheel (2) supported on the shaft, the compressor wheel including a back face (Figs. 1-2); a bearing (25, 26, 27a) that supports the rotating group within the housing for rotation about an axis; a spacer (generally 28, Examiner noting Figure 3 and the spacer elements of 51/53a/53b) of the rotating group that is disposed on the shaft longitudinally along the axis between the back face of the compressor wheel and the bearing to maintain spacing along the axis between the compressor wheel and the bearing (Figs. 1-2), the spacer received within a wall of the housing (Figs. 1-2); and a moisture removal system (42/43) configured to receive and remove moisture (note English Machine Translation of JP2003097487A, page 3, that the working gas “slightly contains water” and page 4, that the seal gas contains “a small amount of water”; collectively, then, gas present around the back face of the impeller and moving toward the seal system and spacer contain water that will collect in the drain apparatus) included within a fluid flow from the back face of the compressor wheel to an area between the spacer and the wall of the housing, the moisture removal system including a channel (note channel at 8/9/10) cooperatively defined by the spacer and the wall of the housing (Fig. 3, note how housing at 60a/61b/60c and spacer elements 51/53a/53b form channel portions), the channel extending about the axis (as can be appreciated from Figs. 1-3).
Claim 3:  Origasa further discloses that the channel extends arcuately about the axis (as can be appreciated from Figs. 1-3 as the channel will extend circularly around the central axis).
Claim 4:  Origasa further discloses that the channel extends annularly about the axis (as can be appreciated from Figs. 1-3 as the channel will extend circularly around the central axis).
Claim 5:  Origasa further discloses that the channel has a radial cross-section that remains substantially continuous as the channel extends about the axis (as can be appreciated from Figs. 1-3, as the channel will extend circularly around the central axis).
Claim 6:  Origasa further discloses that the radial-cross section is U-shaped (Fig. 3).
Claim 7:  Origasa further discloses a drain line extending through the wall of the housing, the drain line (e.g., 42/43) fluidly connected to the channel.  
Claim 8:  Origasa further discloses that the spacer (spacer elements of 51/53a/53b) includes a groove (note groove near/adjacent 62a) on an outer radial area thereof and that cooperates with an inner radial surface of the wall to define the channel (Fig. 3).
Claim 9:  Origasa further discloses a first seal ring (64a) and a second seal ring (64b) that are attached to the spacer and that are disposed on opposite sides of the groove with respect to the axis.  
Claim 10:  Origasa further discloses that the wall includes a groove (note groove at 9 into which 53 extends) on an inner radial area thereof and that cooperates with an outer radial surface of the spacer (53b) to define the channel.  
Claim 11:  Origasa further discloses a first seal ring (64a) and a second seal ring (64b) that are attached to the spacer and that are disposed on opposite sides of the groove with respect to the axis (Fig. 3).  
Claim 12:  Origasa further discloses that the spacer includes a first part (53a) and a second part (53b), the first seal ring (64a) is attached to the first part, and the second seal ring (64b) is attached to the second part.  
Claim 14:  Origasa discloses a method of manufacturing a compressor device (Figs. 1-2) comprising providing a rotating group with a shaft (21) and a compressor wheel (2) supported on the shaft, the compressor wheel including a back face (Figs. 1-2); supporting, with a bearing (25, 26, 27a), the rotating group within a housing for rotation about an axis; disposing a spacer (generally 28, Examiner noting Figure 3 and the spacer elements of 51/53a/53b) of the rotating group on the shaft longitudinally along the axis between the back face of the compressor wheel and the bearing to maintain spacing along the axis between the compressor wheel and the bearing (Figs. 1-2), the spacer received within a wall of the housing (Figs. 1-2); and defining at least part of a moisture removal system (42/43) that is configured to receive and remove moisture (note English Machine Translation of JP2003097487A, page 3, that the working gas “slightly contains water” and page 4, that the seal gas contains “a small amount of water”; collectively, then, gas present around the back face of the impeller and moving toward the seal system and spacer contain water that will collect in the drain apparatus) included within a fluid flow from the back face of the compressor wheel to an area between the spacer and the wall of the housing (Figs. 1-2), the moisture removal system including a channel cooperatively defined by the spacer and the wall of the housing, the channel extending about the axis (Fig. 3, note how housing at 60a/61b/60c and spacer elements 51/53a/53b form channel portions), the channel extending about the axis (as can be appreciated from Figs. 1-3).
Claim 16:  Origasa further discloses that the channel extends arcuately about the axis (as can be appreciated from Figs. 1-3 as the channel will extend circularly around the central axis).
Claim 17:  Origasa further discloses a drain line that extends through the wall of the housing (e.g., 42/43), the drain line fluidly connected to the moisture channel.
Claim 18:  Origasa further discloses that the spacer (spacer elements of 51/53a/53b) includes a groove (note groove near/adjacent 62a) on an outer radial area thereof that cooperates with an inner radial surface of the wall to define the channel (Fig. 3).
Claim 19:  Origasa further discloses that the wall includes a groove (near 8, 9) on an inner radial area thereof that cooperates with an outer radial surface of the spacer to define the channel (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Origasa (JP2003097487A) in view of Luciano (US20190010947).
Claim 2:  Origasa teaches the previous limitations but does not mentioned an electric motor with the wall of the housing separating the back face of the compressor wheel from the electric motor.  However, Luciano teaches a compressor arrangement (Fig. 1) which uses a motor (see paragraph 3, “motor” and positioning of it adjacent/above 10b in Fig. 1) which, as incorporated into Origasa, would be separated from the wheel with a wall of the housing.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a motor as taught by Luciano into the apparatus of Origasa in order to automatically rotate the compressor wheel.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Origasa (JP2003097487A) in view of Iizuka (US 10,473,110).
Claims 13 and 15:  Origasa discloses the previous limitations of claims 1 and 14, as well as that the spacer disposed on the shaft Serial No. 17/147,671Page 3 of 8to maintain spacing along the axis between the compressor wheel and the bearing but does not disclose that the bearing is a rolling element bearing with an inner race that is attached to the shaft.  However, Iizuka teaches a compressor arrangement which uses a rolling element bearing (Fig. 2) with an inner race (20b) attached to an associated shaft (17).  It would have been obvious before the effective filing date of the invention to utilize a rolling bearing as taught by Iizuka into the apparatus of Origasa as rolling bearings provide for a low friction, low cost bearing solution.  As combined, the spacer of Origasa will be disposed on the shaft Serial No. 17/147,671Page 3 of 8to maintain spacing along the axis between the compressor wheel and the inner race of the bearing as incorporated from Origasa.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotti Del Greco (US20130152357) in view of Origasa (JP2003097487A) and in further view of Iizuka (US 10,473,110).
Claim 20:  Scotti Del Greco discloses a fluid system (Fig. 3) configured to compress a fluid supplied to a receiving device (note one of 310/324) comprising an upstream compressor device (302); a downstream compressor device (314); a valve (note one of bypass valves 322/312) having a first position and a second position (paragraph 22, Examiner noting the open/close position of 322/312 to provide sequential or individual flow loops), the fluid system with the valve in the first position providing a first flow path from the upstream compressor device to the downstream compressor device and then to the receiving device (present when operating in a sequential loop), the fluid system with the valve in the second position providing a second flow path from the upstream compressor device to the receiving device that bypasses the downstream compressor device (present when operating in an individual flow loop).  
Scotti Del Greco does not get into the particulars of the compressor device and is silent about a housing, a rotating group with a shaft and a compressor wheel supported on the shaft, the compressor wheel including a back face; 16NONPROVISIONAL PATENT APPLICATIONATTORNEY DOCKET NO. G001127 (123.1412US)a bearing that supports the rotating group within the housing for rotation about an axis; a spacer of the rotating group that is attached to the shaft that is disposed longitudinally along the axis between the back face of the compressor wheel and the bearing, the spacer received within a wall of the housing; and a moisture removal system configured to receive and remove moisture included within a fluid flow from the back face of the compressor wheel to an area between the spacer and the wall of the housing, the moisture removal system including a channel cooperatively defined by the spacer and the wall of the housing, the channel extending about the axis.  However, Origasa teaches a compressor device (Figs. 1-2) which includes a housing (1), a rotating group with a shaft (21) and a compressor wheel (2) supported on the shaft, the compressor wheel including a back face (Figs. 1-2); 16NONPROVISIONAL PATENT APPLICATIONATTORNEY DOCKET NO. G001127 (123.1412US)a bearing (25, 26, 27a) that supports the rotating group within the housing for rotation about an axis; a spacer (generally 28, Examiner noting Figure 3 and the spacer elements of 51/53a/53b) of the rotating group that is attached to the shaft that is disposed longitudinally along the axis between the back face of the compressor wheel and the bearing (Figs. 1-2), the spacer received within a wall of the housing (Figs. 1-2); and a moisture removal system (42/43) configured to receive and remove moisture (note English Machine Translation of JP2003097487A, page 3, that the working gas “slightly contains water” and page 4, that the seal gas contains “a small amount of water”; collectively, then, gas present around the back face of the impeller and moving toward the seal system and spacer contain water that will collect in the drain apparatus) included within a fluid flow from the back face of the compressor wheel to an area between the spacer and the wall of the housing (Figs. 1-2), the moisture removal system including a channel (note channel at 8/9/10) cooperatively defined by the spacer and the wall of the housing (Fig. 3, note how housing at 60a/61b/60c and spacer elements 51/53a/53b form channel portions), the channel extending about the axis (as can be appreciated from Figs. 1-3 as the channel will extend circularly around the central axis).  
It would have been obvious before the effective filing date of the invention to a skilled artisan to include substitute the compressor portion of Origasa for the compressors present in Scotti Del Greco as it involves mere substitution of one known component (centrifugal compressor section) for another with an expectation of success (swapping out centrifugal compressor sections).
Origasa further discloses that the is spacer disposed on the shaft Serial No. 17/147,671Page 3 of 8to maintain spacing along the axis between the compressor wheel and the bearing but is not specific about the bearing being a rolling element bearing with an inner race that is attached to the shaft.  However, Iizuka teaches a compressor arrangement which uses a rolling element bearing (Fig. 2) with an inner race (20b) attached to an associated shaft (17).  It would have been obvious before the effective filing date of the invention to utilize a rolling bearing as taught by Iizuka in the apparatus Scotti Del Greco as modified by Origasa as rolling bearings provide for a low friction, low cost bearing solution.  As combined, the spacer of Origasa will be disposed on the shaft Serial No. 17/147,671Page 3 of 8to maintain spacing along the axis between the compressor wheel and the inner race of the bearing as incorporated from Origasa.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has newly utilized the Origasa reference to read upon the current claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746